         Case 1:21-mc-00016-JEB Document 10 Filed 03/31/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



IN RE APPLICATION OF LOS ANGELES                            Misc. Action No. 1:21-mc-16
TIMES COMMUNICATIONS LLC TO
UNSEAL COURT RECORDS


                                     NOTICE OF FILING

       The United States, by and through its attorney, the United States Attorney for the District

of Columbia, hereby gives notice that, on March 31, 2021, it filed under seal and ex parte (1) the

Government’s Response in Opposition to Motion to Unseal Court Records; (2) a Motion for Leave

to file Ex Parte and Under Seal.

                                             CHANNING D. PHILLIPS
                                             ACTING UNITED STATES ATTORNEY
                                             D.C. Bar Number 415793

                                       By: /s/ Molly Gaston
                                           Molly Gaston
                                           Assistant United States Attorney
                                           VA Bar Number 78506
                                           United States Attorney’s Office
                                           555 Fourth Street, N.W.
                                           Washington, D.C. 20530
                                           Telephone: 202-252-7803
                                           Email: Molly.Gaston@usdoj.gov
